Citation Nr: 1754354	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for esophageal cancer, including as due to in-service herbicide exposure.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to May 1969.  The Veteran served in Korea in Company C, 3rd Battalion, 32nd infantry, 7th infantry Division.  He died on July [REDACTED], 2009.  The appellant claims as his surviving spouse.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appellant's claim for service connection for the cause of death was remanded in October 2014 for additional development.  A supplemental statement of the case was most recently issued in August 2017.  The case was returned to the Board for appellate consideration. 

As an initial matter, the Board finds that the appellant has been substituted for the Veteran with regard to the claim of entitlement to service connection for esophageal cancer as his surviving spouse based on the RO's adjudication of accrued benefits claims and the implicit recognition of her substitution as a result. 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (c)(2) (2017). Consequently, remand is not required for the RO to adjudicate this question in the first instance.


FINDINGS OF FACT

1.  The Veteran had service at the demilitarized zone in Korea and is presumed to have been exposed to herbicides, including Agent Orange.

2.  At the time of the Veteran's death, he was service connected for diabetes mellitus.  

 3. The Veteran died in July 2009; the immediate cause of death was esophageal cancer.  

4.  The Veteran's esophageal cancer contributed substantially and materially to the Veteran's cause of death.

5.  The evidence is in equipoise as to whether the Veteran's esophageal cancer was caused by his exposure to herbicides in service.


CONCLUSIONS OF LAW

1. A disability incurred in service contributed substantially and materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2. The criteria for service connection for esophageal cancer have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137,  5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection/Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2017). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2017).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As carcinoma is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that the Veteran's service personnel records reflect that while in Korea during 1968 and 1969, the Veteran served in the Company C, 3rd Battalion, 32nd infantry, 7th infantry Division.  Effective February 24, 2011, if it is determined that a Veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, then it is presumed that the veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv) (2017).  The Board notes that the Department of Defense (DOD) has identified the Veteran's unit as a unit that served along the DMZ in Korea where herbicides were used.  See  M21-1, Part IV, subpart ii, Chapter 2, Section C.  Therefore, herbicide exposure is conceded.

At the time of the Veteran's death in July 2009, he was service-connected for diabetes mellitus type II.  His death certificate lists his immediate cause of death as esophageal cancer.  

The appellant submitted a copy of the May 5, 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt, Jr.), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and esophageal cancer.

However, under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure. The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 -08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007).  In a September 2011 report by the National Academy of Sciences (NAS), entitled Veterans and Agent Orange: Update 2010 ("Update 2010"), the NAS found "inadequate or insufficient evidence" to determine whether an association existed between herbicide exposure and esophageal cancer.  77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).

Although esophageal cancer has not been added to the list of diseases for which service connection is presumptively awarded, the Board notes that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, on the issue of whether the Veteran's esophageal cancer was directly related to service, in particular his service in Korea and the presumed exposure to herbicides there, the evidence is in equipoise.  See Combee, supra.  On the one hand, the November 2016 VA examiner concluded that the Veteran's esophageal cancer was unrelated to the Veteran's service, including herbicide exposure, and instead associated the Veteran's esophageal cancer with the Veteran's history of tobacco and alcohol use; the VA examiner concluded that the Veteran's esophageal cancer was likely unrelated to service and/or exposure to herbicides.  On the other hand, the 1990 report does provide supportive evidence of a possible association between the claimed disability and service; the report reflects that, although there is no presumed association between esophageal cancer and herbicide exposure, an association between esophageal cancer and Agent Orange exposure has not been conclusively ruled out.  As such, the Board finds that the Veteran's death from esophageal cancer was at least as likely related to his exposure to his Agent Orange during his tour of duty at the Korean DMZ as his history of smoking.  

The Board notes that the VA examiner found that the Veteran's esophageal cancer was not related to service because the esophageal cancer had onset approximately 40 years after discharge and is not a presumptive disease for Agent Orange.  However, the VA examiner did not address the findings in the 1990 report or otherwise provide a sufficient rationale beyond the time interval between discharge from service and date of diagnosis for finding that the Veteran's esophageal cancer was unrelated to his service, including as secondary to herbicide exposure.  
This is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. Thus, the Board finds that the Veteran's esophageal cancer was incurred due to his exposure to herbicides in service and is service connected. Turning to the question of service connection for the cause of the Veteran's death, given that the death certificate finds that the Veteran died of esophageal cancer, service connection for the cause of the Veteran's death is warranted.

ORDER

Service connection for esophageal cancer is granted.

Service connection for the cause of the Veteran's death is granted.


  


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


